Exhibit 10.40

EXECUTION VERSION

SEPARATION AND RELEASE AGREEMENT

I, John R. Zavoli (“Employee,” “me” or “I”), understand that my position with
American Technology Corporation (the “Company”) was terminated effective
August 17, 2006 (the “Separation Date”).

The Company has agreed that in exchange for my signature on this Agreement and
the promises and covenants herein, the Company will provide me with the
following severance benefits (the “Benefits”): (1) a severance amount equal to
five months salary, or $104,166.67, the portion of which would have otherwise
been paid as base salary in calendar year 2006 but for the termination to be
paid upon the expiration of the revocation period set forth below, and the
balance to be paid on January 2, 2007; (2) an additional payment of $20,833.33,
paid upon the expiration of the revocation period set forth below; (3) payment
of health benefit premiums on my behalf until the earlier to occur of my
election of health care coverage through my next employer, or February 28, 2007;
(4) payment of $2,000.00, as compensation for my service on the Company’s Board
of Directors for August 2006 and up to the date of my resignation during
September 2006, and (5) my retention of the laptop computer which the Company
provided to me (which will be surrendered by me to the Company within three days
and which will be returned to me within a reasonable time after the Company’s IT
department has deleted and imaged all ATC files). All such Benefits shall be
subject to payroll withholding taxes to the extent required under applicable
law.

I understand that I am not entitled to the Benefits unless I sign this Agreement
within twenty one days after September 22, 2006 (the date this Agreement was
first presented to me) and do not revoke this Agreement within the period of
time described below. I understand and agree that in addition to the Benefits,
the Company has paid me all of my accrued salary and vacation, to which I am
entitled by law. I understand and agree that in addition to the Benefits,
pursuant to the terms of my Stock Option Agreement dated June 14, 2005, I will
have until the date which is thirty (30) days following the date I execute this
Agreement, to exercise such option to the extent vested on the date I execute
this Agreement. Such option is currently, and on the last day I am may execute
this Agreement will be, vested as to 15,625 shares. The exercise price of such
option is $6.05 per share.

I understand that my option agreement dated November 1, 2005 will not be vested
as to any shares as of the last date I may execute this Agreement, and
accordingly, will terminate upon my execution of this Agreement.

By my execution of this Agreement, I hereby resign from the Company’s Board of
Directors effective immediately. Such resignation is not conditioned upon the
other terms in this Agreement, and will be irrevocable notwithstanding any
revocation of this Agreement.

In exchange for the Benefits provided to me by this Agreement that I am not
otherwise entitled to receive, I hereby unconditionally and completely release
the Company and its directors, officers, employees, shareholders, partners,
agents, attorneys, predecessors, successors, parent and subsidiary entities,
insurers, affiliates, and assigns from any and all claims, liabilities and
obligations, both known and unknown, that arise out of or are in any way related
to events, acts, conduct, or omissions occurring prior to my signing this
Agreement.



--------------------------------------------------------------------------------

This general release includes, but is not limited to: (1) all claims arising out
of or in any way related to my employment with the Company or the termination of
that employment including but not limited to that letter agreement dated
October 17, 2005; (2) all claims related to my compensation or benefits from the
Company, including salary, bonuses, commissions, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock, stock options, or any
other ownership interests in the Company; (3) all claims for breach of contract,
wrongful termination, and breach of the implied covenant of good faith and fair
dealing; (4) all tort claims, including claims for fraud, defamation, emotional
distress, and discharge in violation of public policy; and (5) all federal,
state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the federal Age Discrimination in Employment Act of
1967 (as amended) (“ADEA”), and the California Fair Employment and Housing Act
(as amended) and other analogous state and local laws or regulations.

In exchange for the releases and other consideration provided by me through this
Agreement, which the Company is not otherwise entitled to receive, the Company
hereby unconditionally and completely releases me, my heirs, agents, attorneys,
and assigns from any and all claims, liabilities and obligations, both known and
unknown, that arise out of or are in any way related to events, acts, conduct,
or omissions occurring prior to its signing this Agreement, including without
limitation, all claims arising out of or in any way related to my employment
with the Company.

This release does not release claims that cannot be released as a matter of law,
including, but not limited to, claims under Division 3, Article 2 of the
California Labor Code (which includes indemnification rights).

In giving this release, which includes claims which may be unknown to me at
present, I hereby acknowledge, and the Company acknowledges, that we have read
and understand Section 1542 of the Civil Code of the State of California which
reads as follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

Both I and the Company hereby expressly waive and relinquish all rights and
benefits under Section 1542 and any law or legal principle of similar effect in
any jurisdiction with respect to claims released hereby.

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the federal Age Discrimination in Employment Act of
1967, as amended (“ADEA”). I also acknowledge that the consideration given for
the waiver in the above paragraph is in addition to anything of value to which I
was already entitled. I have been advised by this writing, as required by the
ADEA that: (a) my waiver and release do not apply to any claims that may arise
after my signing of this Agreement; (b) I should consult with an attorney prior
to executing this release; (c) I have twenty-one (21) days within which to
consider thisrelease (although I may choose to voluntarily execute this release
earlier); and (d) as set forth in the following paragraph, I have seven
(7) calendar days following the execution of this release to revoke the
Agreement.



--------------------------------------------------------------------------------

Within three (3) calendar days of signing and dating this Agreement, I agree to
deliver the executed original of this Agreement to Norma Berry, American
Technology Corporation, 15378 Avenue of Science, Suite 100 San Diego, California
92128. However, I and the Company acknowledge and agree that I may revoke this
Agreement for up to seven (7) calendar days following my execution of this
Agreement and except as otherwise set forth herein, it shall not become
effective or enforceable until the revocation period has expired. I and the
Company further acknowledge and agree that such revocation must be in writing
addressed to and received by Norma Berry at 15378 Avenue of Science, Ste 100,
San Diego, California 92128, not later than midnight on the 7th day following
execution of this Agreement by me. Should I revoke this Agreement under this
paragraph, this Agreement shall not be effective or enforceable, except as to my
resignation from the Company’s Board of Directors, and I will not receive the
Benefits described above.

I acknowledge my continuing obligations under my Employee Nondisclosure
Agreement (attached as Exhibit A). Pursuant to the Employee Nondisclosure
Agreement I understand that among other things, I must not use or disclose any
confidential or proprietary information of the Company and I must immediately
return all Company property and documents (including all embodiments of
proprietary information) and all copies thereof in my possession or control. I
also acknowledge the Mutual Agreement to Arbitrate (attached as Exhibit B)
between myself and the Company dated November 6, 2005, and agree to that Mutual
Agreement to Arbitrate’s validity and application to any disputes arising under
this Agreement. I also agree that any arbitration regarding this Agreement shall
take place in San Diego County, California.

I agree not to make any statement or take any action which would damage the
reputation or promotion of the Company or its products. Likewise, the Company
has agreed not to make any statement or take any action that would damage my
reputation in the industry or marketplace.

If either I or the Company commences an action against the other party to
enforce any of the terms hereof or because of the breach by such other party of
any of the terms hereof, the prevailing party shall be entitled, in addition to
any other relief granted, to all actual out-of-pocket costs and expenses
incurred by such prevailing party in connection with such action and the
enforcement and collection of any judgment rendered therein, including, without
limitation, all reasonable attorneys’ fees, consultant fees and expert witness
fees.

This Agreement, including Exhibits A and B hereto, constitutes the complete,
final and exclusive embodiment of the entire agreement between the Company and
me with regard to the subject matter hereof. I am not relying on any promise or
representation by the Company that is not expressly stated herein. This
Agreement may only be modified by a writing signed by both me and a duly
authorized officer of the Company.

 



--------------------------------------------------------------------------------

The undersigned accept and agree to the terms and conditions stated above:

 

Sept. 22, 2006

   

/s/    John R. Zavoli        

Date

    John R. Zavoli     FOR AMERICAN TECHNOLOGY CORPORATION

September 29, 2006

    By:  

/s/    Thomas R. Brown        

Date     Title:  

President/CEO

     